DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “5 mm to 30 mm”, and the claim also recites “5 to 12 mm” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US Patent Application No. 2016/0059448) in view of Shinohara et al. (US Patent Application No. 2016/0185068).
Regarding claims 1 and 3, Ranade et al. teach an insert container for a shipment carrier (page 1, paragraph [0002], page 3, paragraph [0062]), which insert container comprises at least one side wall and a bottom, which enclose a receiving space which can be closed with a lid (page 3, paragraphs [0062], [0063]), the side wall having a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of a particle foam, such as in particular expanded polypropylene (EPP) (page 3, paragraphs [0062]-[0065]).
Ranade et al. fail to teach wherein the at least one layer of particle foam is formed at each point with a thickness in the range from 2 mm to 12 mm.  However, Shinohara et al. teach vacuum insulation panel polypropylene foam with a thickness of at least 1 mm, more preferably at least 1 mm and at most 50 mm, further preferably at least 2 mm and at most 40 mm, particularly preferably at least 3 mm and at most 30 mm 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the expanded polypropylene of Ranade et al. to that of Shinohara et al. in order to effectively exhibit an insulating performance of the vacuum insulation panel (Shinohara et al., page 5, paragraph [0079]).
Regarding claim 2, Ranade et al. teach an insert container for a shipment carrier (page 1, paragraph [0002], page 3, paragraph [0062]), which insert container comprises at least one side wall and a bottom, which enclose a receiving space which can be closed with a lid (page 3, paragraphs [0062], [0063]), the side wall having a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of a particle foam, such as in particular expanded polypropylene (EPP) (page 3, paragraphs [0062]-[0065]), wherein the at least one layer of expanded polypropylene (EPP) is formed in a surface portion of the side wall (page 3, paragraphs [0062]-[0065]).
Ranade et al. do not disclose wherein the expanded polypropylene (EPP) is formed in a surface portion of the side wall in the range of 50% to 90% of the total surface area.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of expanded polypropylene (EPP) in the surface portion in order to provide suitable insulation (Ranade et al., page 3, paragraph [0063]).
Ranade et al. fail to teach wherein the at least one layer of particle foam is in thickness in the range from 2 mm to 12 mm.  However, Shinohara et al. teach vacuum insulation panel and polypropylene foam with a thickness of at least 1 mm, more preferably at least 1 mm and at most 50 mm, further preferably at least 2 mm and at most 40 mm, particularly preferably at least 3 mm and at most 30 mm which reads on Applicant’s claimed range of from 2 mm to 12 mm (page 1, paragraph [0024], page 5, paragraphs [0079], [0091], [0092]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the expanded polypropylene of Ranade et al. to that of Shinohara et al. in order to effectively exhibit an insulating performance of the vacuum insulation panel (Shinohara et al., page 5, paragraph [0079]).
Regarding claim 4, Ranade et al. teach wherein the layer of vacuum insulation panel has a thickness of half inch (= 12.7 mm) which reads on Applicant’s claimed range of 5 mm to 30 mm (page 2, paragraph [0028]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US Patent Application No. 2016/0059448) in view of Shinohara et al. (US Patent Application No. 2016/0185068), in further view of Rusek (US Patent Application No. 2004/0180176).
Ranade et al. and Shinohara et al. are relied upon as disclosed above.
Regarding claim 5, Ranade et al. fail to teach wherein the layer of a vacuum insulation panel comprises a single-piece folding panel.  However, Rusek teaches a vacuum insulation panel comprising a single folding panel (page 1, paragraph [0008]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a single folding panel in Ranade et al. as that of Rusek in order to provide an improved vacuum insulation configuration (Rusek, page 1, paragraph [0008]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US Patent Application No. 2016/0059448) in view of Shinohara et al. (US Patent Application No. 2016/0185068), in further view of Bucher et al. (US Patent Application No. 2004/0031794).
Ranade et al. and Shinohara et al. are relied upon as disclosed above.
Regarding claim 6, Ranade et al. fail to teach wherein the layer of a vacuum insulation panel comprises an IR opacifier.  However, Bucher et al. teach a container (page 1, paragraph [0002]) comprising a vacuum insulation panel comprising an IR opacifier (page 2, paragraph [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use IR opacifier of Bucher et al. in the vacuum insulation panel of Ranade et al. in order to provide IR opacity (Bucher et al., page 2, paragraph [0021]).

Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US Patent Application No. 2016/0059448) in view of Shinohara et al. (US Patent Application No. 2016/0185068), in further view of EP 2022727 (referred to hereinafter as EP ‘727).
Ranade et al. and Shinohara et al. are relied upon as disclosed above.
Regarding claim 7, Ranade et al. fail to teach wherein the layer of a vacuum insulation panel and the at least one layer of expanded polypropylene (EPP) are integrally joined to each.  However, EP ‘727 teaches an insert container for a shipment carrier (paragraphs [0001], [0022]), wherein the insert container comprises at least one side wall and a bottom (paragraph [0009]), which enclose a receiving space which can be closed with a lid (paragraph [0009]), the at least one side wall and or/or the bottom having a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of a particle foam, such as in particular expanded polypropylene (EPP) (paragraph [0009]), wherein the layer of a vacuum insulation panel and the at least one layer of expanded polypropylene (EPP) are integrally joined to each (paragraph [0009]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to join the vacuum insulation panel and expanded polypropylene of Ranade et al. as that of EP ‘727 in order to provide a container having a reduced wall thickness when compared to conventional containers, so that the container has a size and weight which is such that it can be carried and handled as a single item by one person (EP ‘727, paragraph [0009]).
Regarding claim 8, Ranade et al. fail to teach wherein the layer of a vacuum insulation panel and the at least one layer of expanded polypropylene (EPP) are joined to each other in such a way that the vacuum insulation panel is foamed-in at least in sections with the expanded polypropylene (EPP).  However, EP ‘727 teaches an insert container for a shipment carrier (paragraphs [0001], [0022]), wherein the insert container comprises at least one side wall and a bottom (paragraph [0009]), which enclose a receiving space which can be closed with a lid (paragraph [0009]), the at least one side wall and or/or the bottom having a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of a particle foam, such as in particular expanded polypropylene (EPP) (paragraph [0009]), wherein the layer of a vacuum insulation panel and the at least one layer of expanded polypropylene (EPP) are integrally joined to each (paragraph [0009]).
The product-by-process limitation “wherein the layer of a vacuum insulation panel and the at least one layer of expanded polypropylene (EPP) are joined to each other in such a way that the vacuum insulation panel is foamed-in at least in sections with the expanded polypropylene (EPP)” would not be expected to impart distinctive structural characteristics to the insert container.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the insert container of Ranade et al., as modified by Shinohara et al. and EP ‘727,  possesses the same characteristics as the Applicant’s claimed insert container.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to join the vacuum insulation panel and expanded polypropylene of Ranade et al. as that of EP ‘727 in order to provide a 
Regarding claim 9, Ranade et al. fail to teach wherein the layer of a vacuum insulation panel is completely foamed-in by a first layer of expanded polypropylene (EPP) and a second layer of expanded polypropylene (EPP).  However, EP ‘727 teaches an insert container for a shipment carrier (paragraphs [0001], [0022]), wherein the insert container comprises at least one side wall and a bottom (paragraph [0009]), which enclose a receiving space which can be closed with a lid (paragraph [0009]), the at least one side wall and or/or the bottom having a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of a particle foam, such as in particular expanded polypropylene (EPP) (paragraph [0009]), wherein the layer of a vacuum insulation panel and the at least one layer of expanded polypropylene (EPP) are integrally joined to each (paragraph [0009]).
The product-by-process limitation “wherein the layer of a vacuum insulation panel is completely foamed-in by a first layer of expanded polypropylene (EPP) and a second layer of expanded polypropylene (EPP)” would not be expected to impart distinctive structural characteristics to the insert container.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the insert container of Ranade et al., as modified by Shinohara et al. and EP ‘727,  possesses the same characteristics as the Applicant’s claimed insert container.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to join the vacuum insulation panel and 
Regarding claim 10, Ranade et al. teach wherein the insert container comprises a lid for closing the receiving space (page 3, paragraph [0062]).
Ranade et al. fail to teach wherein the lid has a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of expanded polypropylene (EPP).  However, EP ‘727 teaches an insert container for a shipment carrier (paragraphs [0001], [0022]), wherein the insert container comprises at least one side wall and a bottom (paragraph [0009]), which enclose a receiving space which can be closed with a lid (paragraph [0009]), wherein the lid has a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of expanded polypropylene (EPP) (paragraph [0009]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the vacuum insulation panel and expanded polypropylene of EP ‘727 in the lid of Ranade et al. in order to provide a container having a reduced wall thickness when compared to conventional containers, so that the container has a size and weight which is such that it can be carried and handled as a single item by one person (EP ‘727, paragraph [0009]).
Ranade et al. fail to teach wherein the at least one layer of expanded polypropylene (EPP) is formed at each point with a thickness in the range of 2 mm to 12 mm.  However, Shinohara et al. teach vacuum insulation panel and polypropylene foam 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the expanded polypropylene to that of Shinohara et al. in order to effectively exhibit an insulating performance of the vacuum insulation panel (Shinohara et al., page 5, paragraph [0079]).
Regarding claim 14, Ranade et al. fail to teach a transport container.  However, EP ‘727 teaches a transport container comprising an insert container (paragraph [0022]), wherein the insert container comprises at least one side wall and a bottom (paragraph [0009]), which enclose a receiving space which can be closed with a lid (paragraph [0009]), the at least one side wall and or/or the bottom having a multilayer wall structure comprising at least one layer of at least one vacuum insulation panel and at least one layer of a particle foam, such as in particular expanded polypropylene (EPP) (paragraph [0009]), wherein the layer of a vacuum insulation panel and the at least one layer of expanded polypropylene (EPP) are integrally joined to each (paragraph [0009]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to join the vacuum insulation panel and expanded polypropylene of Ranade et al. as that of EP ‘727 in order to provide a container having a reduced wall thickness when compared to conventional containers, .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US Patent Application No. 2016/0059448) in view of Shinohara et al. (US Patent Application No. 2016/0185068) and EP 2022727 (referred to hereinafter as EP ‘727), in further view of Zacchi (US Patent Application No. 2008/0292220).
Ranade et al., Shinohara et al. and EP ‘727 are relied upon as disclosed above.
Regarding claim 11, Ranade et al. fail to teach wherein the lid can be opened at least in sections by a sliding element in such a way that a compartment being open in sections for dry ice is formed.  However, Zacchi teaches container (page 2, paragraph [0020]) comprising a lid for closing the receiving space, wherein the lid can be opened at least in sections by a sliding element in such a way that a compartment being open in sections for dry ice is formed (page 2, paragraphs [0043], [0044], [0046], page 3, paragraphs [0059], [0066]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use a sliding element in the lid of Ranade et al. as that of Zacchi in order to allow the final user to have the certainty that the container has not been opened during transport (Zacchi, page 2, paragraph [0022]).
Regarding claim 12, Ranade et al. fail to teach wherein the lid comprises a projection arranged in such a way to prevent it from being pulled out completely.  However, Zacchi teaches container (page 2, paragraph [0020]) comprising a lid for 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the projection of Zacchi on the lid of Ranade et al. in order to allow the final user to have the certainty that the container has not been opened during transport (Zacchi, page 2, paragraph [0022]).
Regarding claim 13, Ranade et al. fail to teach wherein the lid has an inclined bearing surface.  However, Zacchi teaches container (page 2, paragraph [0020]) comprising a lid for closing the receiving space, wherein the lid has an inclined bearing surface (page 2, paragraphs [0043], [0044], [0046], [0048], page 3, paragraphs [0059], [0066]), 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide an inclined bearing surface on the lid of Ranade et al. as that of Zacchi in order to allow the final user to have the certainty that the container has not been opened during transport (Zacchi, page 2, paragraph [0022]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/4/2022